[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                JULY 07, 2010
                                 No. 09-12878                    JOHN LEY
                             Non-Argument Calendar                 CLERK
                           ________________________

                     D. C. Docket No. 08-00062-CR-RLV-2-4

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

FAUSTO GARCIA,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                   (July 7, 2010)

Before EDMONDSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Fausto Garcia appeals his 92-month sentence for conspiring to possess with

intent to distribute and possessing with intent to distribute methamphetamine and
cocaine. Garcia argues that the court clearly erred when it denied him a minor role

reduction.

      The Sentencing Guidelines permit a court to decrease a defendant's offense

level by four levels if it finds that the defendant was a “minimal participant” or by

two levels if it finds the defendant was a “minor participant” in the criminal

activity. U.S.S.G § 3B1.2. A minor participant is a defendant “who is less

culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, comment. (n.5). A district court's determination of

whether a defendant qualifies for a minor role adjustment under the Guidelines is a

finding of fact that we review for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir.1999) (en banc).

      In this case, we cannot say the district court clearly erred. The relevant

conduct for which Garcia was held accountable, conspiring to possess with intent

to distribute and possessing with intent to distribute 50 grams or more of

methamphetamine and 500 grams or more of cocaine, was identical to his actual

conduct in the offense. Here the undisputed account in PSI shows that Garcia

transported the drugs to the arranged transaction and then displayed the drugs to a

federal agent. The district court reasonably concluded that Garcia was not

significantly less culpable than others. His active role, as well as the large drug



                                           2
amount involved, support the district court's finding that he was not even a minor

participant, let alone a minimal participant. See De Varon 175 F.3d at 943.

      AFFIRMED.




                                          3